Exhibit 10.1

Execution Version

NONDISCLOSURE AND STANDSTILL AGREEMENT

This Nondisclosure and Standstill Agreement (this “Agreement”) by and between
RigNet, Inc., a Delaware corporation (“RigNet” or the “Company”), and Digital
Oilfield Investments LP (formerly known as, Dynamo Investment Partners L.P.)
(“Digital”, and together with RigNet, each a “Party” and collectively, the
“Parties”), is dated as of the date set forth on the signature page hereto.

1. General. In connection with Digital’s investment in RigNet (the “Investment”)
involving RigNet and/or its subsidiaries (collectively, the “Provider”), the
Provider may from time to time make available to Digital and/or its subsidiaries
and affiliates, including private equity or other funds they manage or control
(collectively, the “Recipient”), certain “Evaluation Material” (as defined in
Section 2 below) in accordance with the provisions of this Agreement.

2. Definitions.

(a) The term “Evaluation Material” means information concerning the Provider or
its business, financial condition, operations, assets or liabilities, whether
disclosed orally or disclosed or accessed in written, electronic or other form
or media, whether or not marked, designated or otherwise identified as
“confidential,” and whether provided by Provider or any of its Representatives.
Evaluation Material includes, without limitation, (i) design, technical,
customer, product, service, financial and/or business information or concepts in
written, graphic, oral or other tangible or intangible forms including, without
limitation, drawings, schematics, know-how, notes, models, financial reports and
projections, reports, research, contracts, mock-ups, release schedules, samples,
specifications, product features, records, data and computer programs, (ii) any
confidential information about or received from a third party that the Company
is obligated to keep confidential, which is included with, or incorporated in,
any information provided by the Provider to the recipient or its
Representatives, and (iii) all notes, analyses, compilations, reports,
forecasts, studies, samples, data, statistics, summaries, interpretations or
other materials prepared by or for the Recipient or its Representatives that
contain, are based on, or otherwise reflect or are derived from, in whole or in
part, any Evaluation Material. The term Evaluation Material does not include
information which (i) is generally available to the public other than as a
result of a disclosure by the Recipient or its Representatives in breach of this
Agreement, (ii) was within the Recipient’s possession prior to its being
furnished to the Recipient by or on behalf of the Provider, provided that the
source of such information was not known by Recipient or its Representatives to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Provider with respect to such
information, (iii) is or becomes available to the Recipient on a
non-confidential basis from a source other than the Provider or its
Representatives, provided that such source is not known by Recipient or its
Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Provider
with respect to such information, or (iv) has been or becomes independently
developed by employees of Recipient who have not had any access to the
Evaluation Material.



--------------------------------------------------------------------------------

(b) The term “Representatives” shall include the directors, officers, employees,
agents, partners, members or advisors (including, without limitation, attorneys,
accountants, consultants, bankers and financial advisors) of the Recipient or
Provider, as applicable.

(c) The term “Person” includes the media and any corporation, partnership,
group, individual or other entity.

3. Use of Evaluation Material. The Recipient shall, and it shall cause its
Representatives to, use the Evaluation Material solely for the purpose of
evaluating the Investment and keep the Evaluation Material confidential in
accordance with the terms hereof. Subject to Section 4, Recipient will not, and
will cause its Representatives not to, disclose any of the Evaluation Material
in any manner whatsoever; provided, however, that any of such information may be
disclosed to the Recipient’s Representatives who need to know such information
for the sole purpose of helping the Recipient evaluate the Investment; and
provided further that none of such information may be disclosed directly or
indirectly to another private equity firm or other financing source without the
Provider’s prior written consent. The Recipient agrees to be responsible for any
breach of this Agreement by any of the Recipient’s Representatives; provided,
however, that Recipient will not be responsible for any such breach by any of
its Representatives who is not one of its partners, members, directors, officers
or employees who has agreed in a written agreement with RigNet to be bound by
the confidentiality provisions of this Agreement. This Agreement does not grant
the Recipient or any of its Representatives any intellectual property rights in,
or license to use, the Evaluation Material except as provided herein. All
Evaluation Material shall be and remain the exclusive property of the Provider.

4. Legally Required Disclosure. If the Recipient or its Representatives are
requested or required to disclose any of the Evaluation Material, in any such
case under any applicable law, regulation or legal, judicial or administrative
process or pursuant to an audit or examination by a regulator, bank examiner or
self-regulatory organization (including by oral questions, interrogatories,
other requests for information or documents in legal proceedings, subpoena,
civil investigative demand or other similar process), the Recipient or such
Representative shall, to the extent legally permissible, provide the Provider
with prompt written notice of any such request or requirement together with
copies of the material proposed to be disclosed so that the Provider may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement; provided, that, no such notice shall be required
if Recipient or its Representatives are requested or required to disclose
Evaluation Material in the course of routine supervisory examinations or
regulatory oversight by banking regulatory authorities with jurisdiction over
such persons. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Provider, the Recipient or its Representatives are
nonetheless legally required to disclose Evaluation Material, the Recipient or
its Representatives may, without liability hereunder, disclose to such requiring
Person only that portion of such Evaluation Material or any such facts which the
Recipient or its Representatives is legally required to disclose, provided that
the Recipient and/or its Representatives cooperate with the Provider, at the
Provider’s expense, to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded such Evaluation Material
or such facts by the Person receiving the material.

 

2



--------------------------------------------------------------------------------

5. Return or Destruction of Evaluation Material. At any time upon the request of
the Provider for any reason, the Recipient will, and will cause its
Representatives to promptly destroy or return all Evaluation Material in any way
relating to the Provider or its products, services, employees or other assets or
liabilities, and no copy or extract thereof (including electronic copies) shall
be retained. The Recipient shall provide to the Provider a certificate of
compliance with the previous sentence signed by an executive officer of the
Recipient at RigNet’s request. Notwithstanding the foregoing, Recipient and its
Representatives (i) may retain copies of the Evaluation Material in accordance
with policies and procedures implemented by such persons in order to comply with
applicable law, regulation, professional standards or bona fide document
retention policies; provided, that such copies are not accessed or used in
violation of this Agreement and (ii) will not be required to destroy electronic
versions of the Evaluation Material to the extent such destruction is not
reasonably practical; provided, that Recipient shall take reasonable steps to
have such Evaluation Material destroyed and to protect the confidentiality of
the Evaluation Material. Notwithstanding the return or destruction of the
Evaluation Material, the Recipient and its Representatives will continue to be
bound by such Recipient’s obligations hereunder with respect to such Evaluation
Material.

6. Standstill. Unless approved in advance in writing by the Provider, the
Recipient (for this purpose Recipient shall not include any affiliates of
Recipient other than those engaged in the private equity business of Kohlberg
Kravis Roberts & Co. or those that have received any of the Evaluation Material
or any information or encouragement from Recipient or its Representative
regarding RigNet or RigNet’s securities) agrees that neither it nor any of its
Representatives acting on behalf of or in concert with the Recipient (or any of
its Representatives) will, for a period commencing on the date of this Agreement
through August 26, 2016, directly or indirectly:

(a) make any statement or proposal to any of the board of directors of the
Provider, any of the Provider’s Representatives or any of the Provider’s
stockholders regarding, or make any public announcement, proposal or offer
(including any “solicitation” of “proxies” as such terms are defined or used in
Regulation 14A of the Securities Exchange Act of 1934, as amended) (x) with
respect to, or otherwise solicit, seek or offer to effect (including, for the
avoidance of doubt, indirectly by means of communication with the press or
media) (i) any business combination, merger, tender offer, exchange offer or
similar transaction involving the Provider, (ii) any restructuring,
recapitalization, liquidation or similar transaction involving the Provider,
(iii) any acquisition of any of the Provider’s loans, debt securities, equity
securities or assets, or rights or options to acquire interests in any of the
Provider’s loans, debt securities, equity securities or assets, (iv) any
proposal to seek representation on the board of directors of the Provider in
excess of one board member or otherwise seek to control or influence the
management, board of directors or policies of any of the Provider, (v) any
request or proposal to waive, terminate or amend the provisions of this
Agreement or (y) that is inconsistent with the terms of this Agreement,
including this Section 6(a);

 

3



--------------------------------------------------------------------------------

(b) instigate, encourage or assist any third party (including forming a “group”
with any such third party) to do, or enter into any discussions or agreements
with any third party with respect to, any of the actions set forth in clause
(a) above;

(c) take any action which would reasonably be expected to require the Provider
or any of its affiliates to make a public announcement regarding any of the
actions set forth in clause (a) above; or

(d) acquire (or propose or agree to acquire), of record or beneficially, by
purchase or otherwise, any loans, debt securities, equity securities or assets
of the Provider, or rights or options to acquire interests in any of the
Provider’s loans, debt securities, equity securities or assets.

Notwithstanding anything in the foregoing to the contrary, this Section 6 shall
not apply to:

(i) tendering or exchanging any securities of the Company in any tender offer or
exchange offer initiated by any unaffiliated third party; provided, that
Recipient has not breached this Agreement in any way in connection with such
tender offer or exchange offer;

(ii) acquisitions of equity securities comprising of common stock of the Company
or securities convertible or exchangeable into common stock of the Company so
long as after giving effect to such acquisitions Digital shall own no more than
27.2% of the fully diluted common stock of the Company; provided that any
buybacks or reverse stock splits or conversion or exchange of securities after
such acquisitions causing Digital to exceed 27.2% ownership of the fully diluted
common stock of the Company shall be disregarded for purposes of determining
whether Recipient has breached this clause (ii); or

(iii) if there has been a material breach by the Company of the registration
rights agreement or director designation agreement referred to in Section 19
that has not been reasonably cured within 30 days of receipt by RigNet of
written notice from the Recipient reasonably detailing such material breach.

The restrictions set forth in this Section 6 shall terminate and be of no
further force and effect if the Company initiates a process to sell the Company
or enters into a definitive agreement with respect to, or publicly announces
that it plans to enter into, a transaction involving all or a controlling
portion of the Company’s equity securities or all or substantially all of the
Company’s assets (whether by merger, consolidation, business combination, tender
or exchange offer, recapitalization, restructuring, sale, equity issuance or
otherwise).

7. Compliance with Securities Laws. The Recipient acknowledges and agrees that
it is aware (and that its Representatives are aware or, upon receipt of any
Evaluation Material, will be advised by the Recipient) of the restrictions
imposed by the United States federal securities laws on a Person possessing
material non-public information about a public company.

 

4



--------------------------------------------------------------------------------

8. Maintaining Privileges. To the extent that any Evaluation Material includes
materials subject to the attorney-client privilege, work product doctrine or any
other applicable privilege concerning pending or threatened legal proceedings or
governmental investigations, none of the Provider or its Representatives is
waiving, and shall not be deemed to have waived or diminished, its attorney
work-product protections, attorney-client privileges or similar protections and
privileges as a result of disclosing any Evaluation Material (including
Evaluation Material related to pending or threatened litigation) to the
Recipient or any of its Representatives.

9. No Representations or Warranties; No Obligation to Disclose. The Recipient
understands and acknowledges that neither the Provider nor its Representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material furnished by or on behalf of the
Provider and shall have no liability to the Recipient, its Representatives or
any other Person relating to or resulting from the use of the Evaluation
Material furnished to such Recipient or its Representatives or any errors
therein or omissions therefrom. Nothing in this Agreement shall be construed as
obligating the Provider to provide, or to continue to provide, any information
to the Recipient, its Representatives or any other Person at any time, including
before or after the Termination Date.

10. Modifications and Waiver. No provision of this Agreement can be waived or
amended in favor of either Party except by written consent of the other Party,
which consent shall specifically refer to such provision and explicitly make
such waiver or amendment. No failure or delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or future exercise
thereof or the exercise of any other right, power or privilege hereunder.

11. Remedies. Each Party understands and agrees that money damages would not be
a sufficient remedy for any breach of this Agreement by the Recipient or any of
its Representatives and that the Provider shall be entitled to equitable relief,
including injunction and specific performance, as a remedy for any such breach
or threat thereof. Such remedies shall not be deemed to be the exclusive
remedies for such breach of this Agreement, but shall be in addition to all
other remedies available at law or equity to the Provider.

12. Legal Fees. In the event of litigation relating to this Agreement, if a
court of competent jurisdiction determines that the Recipient or its
Representatives has breached this Agreement, then the Recipient shall be liable
and pay to the Provider the reasonable legal fees and costs incurred by the
Provider in connection with such litigation, including any appeal therefrom;
provided that the Provider shall return any such payments to the Recipient to
the extent a court of competent jurisdiction reverses a lower court
determination that the Recipient or its Representatives has breached this
Agreement.

13. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.

14. Severability. If any term, provision, covenant or restriction contained in
this Agreement is held by any court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants or
restrictions contained in this Agreement

 

5



--------------------------------------------------------------------------------

shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and if a covenant or provision is determined to be unenforceable
by reason of its extent, duration, scope or otherwise, then the Parties intend
and hereby request that the court or other authority making that determination
shall only modify such extent, duration, scope or other provision to the extent
necessary to make it enforceable and enforce them in their modified form for all
purposes of this Agreement.

15. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship at any of the provisions of
this Agreement.

16. Term. This Agreement and the provisions of this Agreement, other than the
provisions of Section 6, shall terminate on the second anniversary following the
date that Digital no longer is directly or indirectly the record or beneficial
owner of any equity securities of RigNet (the “Termination Date”).

17. Entire Agreement. This Agreement contains the entire agreement between the
Parties regarding the subject matter hereof and supersedes all prior agreements,
understandings, arrangements and discussions between the Parties regarding such
subject matter, including that certain Nondisclosure and Standstill Agreement
among the Company and Digital dated as of August 26, 2013, which agreement is
amended, restated, and superseded by this Agreement.

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original but all of which shall be deemed to constitute a
single instrument.

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned entities has caused this Agreement
to be signed by its duly authorized representatives as of the date written
below.

Date: November 5, 2013

 

RigNet, Inc.     Digital Oilfield Investments LP

ADDRESS FOR NOTICE:

1880 S. Dairy Ashford, Suite 300

Houston, Texas 77077-4760

Attention: General Counsel

   

ADDRESS FOR NOTICE:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Attention: David Sorkin, Esq.

Fax: (212) 750-0003

By:   /s/ Mark B. Slaughter     By:   Digital Oilfield Investments GP   Name:
Mark B. Slaughter       Limited, its general partner   Title: CEO & President  
          By:   /s/ Mattia Caprioli         Name: Mattia Caprioli         Title:
Director